Citation Nr: 0820492	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1950 to June 1954 and 
from December 1954 to January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2008, the 
veteran appeared in a video conference hearing at the RO 
before the undersigned. 

For good cause shown, a motion to advance this appeal on the 
Board's docket has been granted under the authority of 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current bilateral hearing loss is related to service. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385, 4.85 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim. In January 2007 and March 2008, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that he currently has 
hearing loss as a result of combat during service.  He 
asserts that he began to notice hearing loss during the 
latter part of college.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214s reflect his military occupational 
specialty was a cook.  Service personnel records show that 
the veteran was onboard the U.S.S. Toledo and participated in 
combat operations in the Communist China Aggression in April 
1951.  Based on these factors, the Board finds that the 
appellant is a combat veteran and his assertions as to noise 
exposure during combat are presumed true as they are 
consistent with his service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records were negative for any complaints or 
findings of hearing loss.  Periodic examination reports, 
including the examination report at service discharge, 
consistently showed that whispered voice was 15/15 
bilaterally.  

The veteran currently has hearing loss.  A May 2007 VA 
examination report noted the following pure tone thresholds, 
in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
75
LEFT
25
35
65
70
80

Speech discrimination was 96 percent bilaterally.  The 
examiner noted bilateral mild to severe sensorineural hearing 
loss.  The examiner reviewed the claims folder in conjunction 
with examination of the veteran. The examiner noted that 
without detailed service audiometric records, he could not 
assess the relationship between hearing loss and military 
noise exposure without resorting to pure speculation.  

Based on the evidence, the Board finds that service 
connection for hearing loss is not warranted.  While the 
veteran currently has hearing loss, there is no competent 
medical evidence that current hearing loss is related to 
service.  Service treatment records showed normal hearing on 
evaluation.  The first indication in the record of hearing 
loss is a March 2005 Tri-County Audiology report.  This is 48 
years after service discharge.  Even taking into account the 
veteran's testimony that he began to notice hearing loss 
during the latter part of college from which he graduated in 
1961, this is still three to four years after service 
discharge.  In any case, in view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no medical opinion which provides a 
nexus between current disability and service.  In fact, the 
May 2007 VA examiner specifically noted that he could not 
determine the relationship of current hearing loss to service 
without resort to speculation.  

The Board also notes the veteran's representative's assertion 
that the May 2007 VA examination report is inadequate as the 
examiner failed to offer a conclusive opinion.  However, the 
Board finds that the examiner relied on the claims folder and 
as a trained practitioner found that it would be speculative 
to offer a definitive opinion based on the service treatment 
records.  Given the medical evidence against the claim, for 
the Board to conclude that the veteran's hearing loss was 
incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or  remote possibility.  38 C.F.R. 
§ 3.102.  The veteran has not provided any competent medical 
evidence supporting his claim.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his wife.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his wife 
are competent to attest to their observations of his 
disorder, i.e. exposure to noise as noted above.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current 


disorder (i.e. that he currently has hearing loss related to 
service) because they do not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


